Citation Nr: 1242333	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was remanded by the Board in February 2012 for additional development, to include soliciting additional medical opinions and readjudicating the appeal.  The claim had previously been remanded in August 2010 and August 2011 for similar development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Unfortunately, the Board finds that additional development must be undertaken before it can adjudicate these claims.  

An August 2010 Board remand found that the examiner who conducted a December 2006 VA audiological examination did not consider all the evidence in the claims file prior to reaching his conclusion that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or due to exposure to noise while in service.  Specifically, in explaining why the Veteran's hearing loss and tinnitus disorders were not related to service, the examiner merely stated that the Veteran's May 1968 service discharge physical examination report indicated normal pure-tone thresholds from 500 through 6000 hertz in both ears at the time.  However, in doing so, the examiner did not note the subsequent July 1968 service treatment records indicating in-service complaints of right ear hearing loss nor the results of contemporaneous hearing tests.  As the examiner apparently did not consider the Veteran's in-service complaints of hearing loss and all the tests performed during service in reaching his conclusion, the Board found his opinion to lack probative value and instructed that the Veteran be provided with an additional VA audiological examination.  As the Veteran worked as a construction equipment specialist during service, the examiner was instructed to presume that the Veteran was exposed to noise during service.  In his report, the examiner was also instructed to note reviewing all of the Veteran's service treatment records, to include the July 1968 hearing tests and the service examiner's notations related to that test.

In accordance with the Board's remand instructions, another VA examination was conducted in September 2010.  However, a review of that examination report revealed that it was inadequate for appellate purposes as the Veteran apparently did not cooperate with the examiner and audiometric testing could not be accomplished.  As a result, in an August 2011 remand, the Board directed that another VA audiology examination be conducted to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

A VA examination was performed in August 2011 in accordance with the August 2011 Board remand.  Unfortunately, a review of that examination report revealed that it too was inadequate for appellate purposes as the examiner used an examination checklist to report his findings, and apparently rendered conflicting opinions.   Specifically, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by or as a result of acoustic trauma in service.  He noted that audiograms in September 1964, May 1968, and July 1968 revealed normal hearing.  A review of the discharge audiogram revealed no significant decrease in hearing level during service.  The Veteran's hearing was normal upon entrance and at separation from service.  

The August 2011 examiner summarized by checking off boxes on an examination worksheet, which, as noted above, contradicted each other.  As to the etiology of hearing loss, the checklist stated that, "If present is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service?"  The examiner checked the NO box.  The rationale was that the claims file was reviewed and hearing loss was less likely as not (less than 50% probability) caused by or as a result of acoustic trauma in service.

As to the etiology of tinnitus the examiner checked the box which stated that, "The Veteran had a diagnosis of clinical hearing loss and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."

Under rationale he checked the box that stated, "At least as likely as not (50% probability or greater) caused by or a result of military noise exposure."  However, he then wrote that there was no evidence of complaints of tinnitus during active service.  Further, he noted that tinnitus was not clinically present and therefore was less likely as not caused by or as a result of acoustic trauma in service.  

As the August 2011 VA examination did not obtain the information requested, the Board returned the appeal to the RO so that another examination could be conducted.  

The Veteran was most recently afforded a VA examination in March 2012 in accordance with the February 2012 Board remand.  The examiner diagnosed the Veteran as having bilateral sensorineural hearing loss as well as tinnitus.  However, the examiner opined that the current hearing loss and tinnitus were less likely than not caused by or a result of the Veteran's military noise exposure because his September 1964 enlistment physical revealed sensitivity within normal limits, and his May 1968 separation physical revealed that his hearing sensitivity was essentially unchanged at the time of separation relative to the time of enlistment.  With respect to tinnitus, the examiner indicated that the Veteran's service treatment records did not reveal any report of tinnitus.  

Unfortunately, the rationale provided by this March 2012 VA examiner is nearly identical to the rationale that was found to be inadequate by the Board in the December 2006 examination report.  That is, both examiners, in explaining why the Veteran's hearing loss and tinnitus disorders were not related to service, merely relied on the Veteran's May 1968 service discharge physical examination report, and did not note the subsequent July 1968 service treatment records indicating in-service complaints of right ear hearing loss.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board further notes that the absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2012); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Therefore, the Board finds the Veteran should be provided with an additional VA audiological examination.  As the Veteran worked as a construction equipment specialist during service, the examiner is to presume that the Veteran was exposed to noise during service.  Following an interview with the Veteran, all appropriate tests, and a thorough review of the claims file, the examiner is to opine whether it is at least as likely as not that the Veteran's respective bilateral hearing loss and tinnitus disorders are related to service.  In his report, the examiner should note reviewing all of the Veteran's service treatment records, to include the July 1968 hearing tests and the service examiner's notations related to that test.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the Veteran's claims file and a copy of this remand to the VA examiner who conducted the March 2012 VA audiological examination to review his records and provide an amended VA examination report.  The examiner should offer an amended opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss disability is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should also offer an amended opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any tinnitus is causally related to the Veteran's active duty service, including presumed noise exposure during service.  All opinions and conclusions expressed must be supported by a complete rationale in a written report, and the examiner is asked to keep in mind that the absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  The examiner should note that noise exposure during service is to be presumed.  In writing her report, the examiner should also note having reviewed the claims file, to include all related service treatment records, including the July 1968 hearing tests and the service examiner's comments related to that hearing test. 

If the March 2012 VA examiner is not available, then the Veteran should be afforded a new VA examination.  If possible, this examination should be conducted by an examiner other than the examiners who conducted the Veteran's previous VA examinations in December 2006 and September 2010.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If current hearing loss is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such hearing loss disability is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should note that noise exposure during service is to be presumed.  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any tinnitus is causally related to the Veteran's active duty service.  All opinions and conclusions expressed must be supported by a complete rationale in a written report.  In writing his or her report, the examiner should note having reviewed the claims file, to include all related service treatment records. 

2.  The RO/AMC should notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


